Citation Nr: 0500014	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  00-20 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease (CAD) with bypass graft. 

2.  Entitlement to a rating in excess of 20 percent prior to 
June 23, 2000, and a rating in excess of 30 percent from June 
23, 2000, for cervical spondylosis. 

3.  Entitlement to an initial rating in excess of 10 percent 
for a donor site scar with neurological deficits of the left 
leg. 

4.  Entitlement to a compensable rating for lacerations and 
contusions of the head and chest. 

5.  Entitlement to an initial compensable rating for 
hypertension (HTN).

6.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).

7.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35 of Title 38 of the United States Code.
REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Appellant
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to February 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of October 1999 and May 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In a June 2001 statement, the veteran withdrew from the 
appeal the claim of increase for hearing loss.  

In April 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge and on the record he withdrew from 
the appeal the issue of special monthly compensation.  At the 
hearing, the Board accepted testimony on the issue of hearing 
loss, which is referred to the RO for appropriate action as a 
new claim for increase. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

REMAND

In accordance with the duty to assist under the Veterans 
Claims Assistance Act of 2000 (VCAA), implemented in part, at 
38 C.F.R § 3.159, further evidentiary development is required 
in order to decide the claims for increase.  A decision on 
the issue of Chapter 35 benefits is deferred pending the 
completion of the remand.

At the hearing in April 2004, the veteran waived initial 
consideration of the Social Security Administration (SSA) 
decision, awarding him disability benefits, based in part on 
his cardiac condition.  The veteran did not submit the 
medical records considered in the SSA determination.  

Although the veteran has been provided several VA medical 
examinations to evaluate his disabilities, he testified that 
his disabilities had worsened since the VA examinations in 
2001.  

For the above reasons, the case is REMANDED for the following 
action:  

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  To substantiate the claims for 
initial and increased ratings he 
should submit medical evidence that 
the disabilities have increased in 
severity.  

b.  To substantiate the TDIU claim 
he should submit medical evidence 
that his service-connected 
disabilities prevent him from 
sustaining gainful employment.

c.  If he has evidence to 
substantiate his claims, not already 
of record that is in the custody of 
VA or a service department he should 
identify the facility so that the RO 
can obtain the records.  

d.  If he has evidence to 
substantiate his claim, not already 
of record, such as records of 
private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf, to include 
records from Palmetto Richland 
Cardiac Rehab, if so authorized.

e.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims. 

2.  Obtain SSA records. 

3.  Schedule the veteran for a VA 
cardiology examination to evaluate the 
extent of the service-connected CAD and 
HTN.  The examiner should evaluate the 
cardiac symptoms, measured by METS.  If a 
laboratory determination of METs cannot 
be done for medical reasons, the examiner 
should provide an estimate of the level 
of activity (expressed in METS and 
supported by specific examples) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope due to heart 
disease.  The examiner must also report 
the veteran's blood pressure readings.  
The veteran's file must be made available 
to the examiner for review. 

4.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the extent of the cervical 
spine disability and left leg donor site 
scar.  The orthopedic examiner is asked 
to identify any objective evidence of 
pain, painful motion, or functional loss 
due to pain as a result of the cervical 
spine disability and the left leg donor 
site scar.  If feasible, the examiner is 
to describe any additional functional 
limits in terms of additional limitation 
of motion.  The neurological examiner 
should identify any objective evidence of 
external popliteal nerve damage such as 
foot drop or first phalangeal droop of 
the toes.  The veteran's claims file must 
be made available to the examiners for 
review.  

5.  Schedule the veteran for a VA 
examination to determine the extent of 
the head and chest scars.  The claims 
files must be made available to the 
examiner for review.  In examining the 
scars, the examiner should state whether 
there is any associated underlying soft 
tissue damage and indicate the area of 
each scar in square inches.  The examiner 
should also comment on whether the scars 
are tender, adherent, elevated or 
depressed on palpation, or whether they 
cause limited motion.  In evaluating any 
facial scars, the examiner should 
determine whether the scars are 
disfiguring and provide color 
photographs, if appropriate.  

6.  After the above development, 
adjudicate the claims.  If any benefit 
sought is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



